DETAILED ACTION
Prosecution History
Claims 1 - 14 and 16 - 21 have been amended.
Claim 15 has been cancelled.
Claim 21 has been cancelled by an Examiner’s amendment presented herein.
Claims 1 - 14 and 16 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael R. Casey Ph.D. on 27 July, 2021.
The application has been amended as follows: 
Claim 21 is CANCELLED
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, apparatus and a computer readable medium for determining the similarity between medical data sets for a plurality of patients, where the claims, in combination with other recited features, includes generating a respective representation of each data set comprising features of the data set; 
The claims recite an abstract mental process, as well as a method of organizing human activity – i.e. finding medical data sets that are similar to a data set of interest. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claim obtain a model by applying a machine learning process that generates representations of medical data sets having data elements corresponding to a plurality of features of the medical data set. Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited machine learning process in generating the representations impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, including the series of orchestrated steps requiring specific interoperation of hardware and specially configured computing modules that generate representations of medical data sets, the alleged ineligible subject matter is integrated into a practical application. (Ex Parte Donovan PTAB 2017-005993)
The most remarkable prior art of record is as follows:
Bhavani: U.S. Publication Number 2017/0053064 A1
Song et al: U.S. Publication Number 2015/0170004 A1
Choi et al: U.S. Publication Number 2009/0220166 A1

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, 
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 9 August, 2021